UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) T Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended October 31, 2007or £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 0-9143 HURCO COMPANIES, INC. (Exact name of registrant as specified in its charter) Indiana 35-1150732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Technology Way Indianapolis, Indiana 46268 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code(317) 293-5309 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d).Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to the filing requirements for at least the past 90 days.YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non- accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The aggregate market value of the registrant’s voting stock held by non-affiliates as of April 30, 2007 (the last day of our most recently completed second quarter) was $281,851,000. The number of shares of the registrant’s common stock outstanding as of January 8, 2008 was 6,392,220. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the registrant’s Proxy Statement for its 2008 Annual Meeting of Shareholders (Part III). 1 Disclosure Concerning Forward-looking Statements Certain statements made in this annual report on form 10-K may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These factors include the risks identified in Item 1A. PART I Item1. BUSINESS General Hurco Companies, Inc. is an industrial technology company.We design, manufacture and sell computerized machine tools to companies in the metal working industry through a worldwide sales, service and distribution network.Although our computer control systems and software products are proprietary, they predominantly use industry standard personal computer components.Our computer control systems and software products are primarily sold as integral components of our computerized machine tool products.As used in this report, the words “we”, “us” and “our” refer to Hurco Companies, Inc. and its consolidated subsidiaries. Since our founding in 1968, we have been a leader in the introduction of interactive computer control systems that automate manufacturing processes and improve productivity in the metal parts manufacturing industry. Hurco pioneered the application of microprocessor technology and conversational programming software for use on machine tools.We have concentrated on designing “user-friendly” computer control systems that can be operated by both skilled and unskilled machine tool operators and yet are capable of instructing a machine to perform complex tasks.The combination of microprocessor technology and patented interactive, conversational programming software in our computer control systems enables operators on the production floor to quickly and easily create a program for machining a particular part from a blueprint or computer-aided design file and immediately begin machining that part. Our executive offices and principal design and engineering operations are headquartered in Indianapolis, Indiana.Sales, application engineering and service offices are located in Indianapolis, Indiana; Mississauga, Canada; High Wycombe, England; Munich, Germany; Paris, France; Milan, Italy; Singapore and Taichung, Taiwan.We also have a representative sales office in Shanghai, China, and a technical center in Shenzhen, China.Distribution facilities are located in Los Angeles, California, Venlo, the Netherlands, and Singapore, and our principal manufacturing facility is located in Taiwan.In November 2006, we registered a distribution company in India and throughout 2007 we established distributor relationships that enable us to sell our products throughout India.As part of our plan to increase capacity and reduce manufacturing costs, we also opened a new manufacturing facility in Ningbo, China.This facility currently focuses on machining castings and components to support our manufacturing operation in Taiwan.In the future, the Ningbo facility can be expanded to include sub-assembly operations.Eventually, machines designed specifically for the Chinese market will be produced at the Ningbo facility. Our strategy is to design, manufacture and sell to the global metalworking market a comprehensive line of computerized machine tools that incorporate our proprietary, interactive computer control technology.Our technology is designed to enhance the machine tool user's productivity through ease of operation and higher levels of machine performance (speed, accuracy and surface finish quality).We use an open system software architecture that permits our computer control systems and software to be produced using standard PC hardware. We have emphasized a “user-friendly” design that employs both interactive conversational and graphical programming software. Each year we have expanded our product offering to meet customer needs, which has led us to design and manufacture more complex machining centers with advanced capabilities.We utilize a disciplined approach to strategically enter new geographic markets, as appropriate.Our introduction of new, technologically advanced products, combined with our expansion into new markets, has resulted in our significant growth over the last several years.In addition to this strong organic growth, our recent performance and current financial strength also provide us with the capability to pursue opportunistic acquisitions that are consistent with our strategic focus on expanding our product line and entering new markets. 2 Industry Machine tool products are considered capital goods, whichmakes thempart ofan industry that has historically been highly cyclical. Although, industry association data for the U.S. machine tool market is available, that market accounts for only 11% of worldwide consumption. Reports available for the U.S. machine tool market include: · United States Machine Tool Consumption – generated by the Association for Manufacturing Technology and American Machine Tool Distributor Association, this report includes metal cutting machines of all types and sizes, including segments in which we do not compete · Purchasing Manager’s Index - developed by the Institute for Supply Managementand reports activity levels in U.S. manufacturing plantsthatpurchasemachine tools · Capacity Utilizationof Manufacturing Companies – issued by the Federal Reserve Board A limited amount of information forforeign markets is available, and different reporting methodologies are used by various countries. Machine tool consumption data published by Gardner Publications, Inc., calculates machine tool consumption annually by country. It is important to note that data for foreign countries is based on government reports that may lag six to twelve months and therefore is unreliable for forecasting purposes. Demand for capital equipment can fluctuate duringperiods of changing economic conditions. Manufacturers and suppliers of capital goods, such as Hurco, are often the first to experience these changes in demand. Additionally, sinceour order backlog is approximately 60 days, it is difficult to estimate demand with any reasonable certainty. Therefore, we do not have the benefit of relying on the common leading indicators that are available to many other industries for market analysis and forecasting purposes. 3 Products Our core products consist of general purpose computerized machine tools for the metal cutting industry.These are, principally, vertical machining centers (mills) and turning centers (lathes), with which our proprietary software and computer control systems are fully integrated. We also produce computer control systems and related software for press brake applications that are sold as retrofit control systems.Additionally, we produce and distribute software options, control upgrades, hardware accessories and replacement parts for our machine tool product lines and provide operator training and support services to our customers. The following table sets forth the contribution of each of our product groups to our total sales and service fees during each of the past three fiscal years: Net Sales and Service Fees by Product Category (Dollars in thousands) Year ended October 31, 2007 2006 2005 Continuing Products and Services Computerized Machine Tools $ 165,832 88.2 % $ 128,946 86.8 % $ 107,313 85.5 % Computer Control Systems and Software * 5,291 2.8 % 4,694 3.2 % 4,129 3.3 % Service Parts 12,096 6.4 % 10,494 7.0 % 9,991 8.0 % Service Fees 4,828 2.6 % 4,383 3.0 % 4,076 3.2 % Total $ 188,047 100 % $ 148,517 100 % $ 125,509 100 % * Amounts shown do not include computer control systems sold as integrated components of computerized machine tools. Computerized Machine Tools – Machining Centers We design, manufacture and sell computerized machine tools equipped with a fully integrated interactive computer control system. During fiscal 2007 our twin touch-screen control console and our single touch-screen control console were shipped with our new WinMax® software. Our computer control system enables a machine tool operator to create complex two-dimensional or three-dimensional machining programs directly from an engineering drawing or computer aided design geometry file. An operator with little or no machine tool programming experience can successfully create a program with minimal training and begin machining the part in a short period of time.The control features an operator console with a liquid crystal display (LCD), and incorporates an upgradeable personal computer (PC) platform using a Pentium®* class processor with solid rendering graphical programming.In addition, WinMax® has a Windows®** based operating system to enable users to improve shop floor flexibility and software productivity. File management, process control, networking, and combining programming formats are enhanced with the new WinMax® control software. In the intensely competitive global manufacturing marketplace, significant increases in productivity are being derived from control and software technologies. Companies using computer controlled machine tools are better able to: · maximize the efficiency of their human resources · continue to expand their capability of making more advanced and complex parts from a wide range of materials and multiple processes · maintain the ability to incorporate fast moving changes in technology into their operations to keep their competitive edge · continue to integrate themselves into the global supply chain of their customers by supporting small to medium lot sizes for “just in time” initiatives *Pentium® is a registered trademark of Intel Corporation. **Windows® is a registered trademark of Microsoft Corporation. 4 Our Windows®** based control facilitates our ability to meet these customer needs. Companies are finding that the familiar Windows®** operating system coupled with the Hurco conversational style of program creation means that their operators are capable of creating and editing part programs without the overhead of specialized computer aided design and computer aided manufacturing programmers. With the ability to transfer most computer aided design data directly into a Hurco program, programming time becomes minutes instead of hours. Products today are being designed to meet the demand for machining complex parts with greater part accuracies.Our proprietary controls with WinMax® software and Pentium®* processors are capable of processing the large amounts of data required for these parts to be processed at world-class speeds and accuracies. We continue to add technology to our control design as it becomes available. Our offering of machining centers, currently equipped with either a twin touch-screen or single touch-screen control console, consists of the following four product lines: VM Product Line The VM product line consists of moderately priced vertical machining centers for the entry-level market. Their design premise of a machining center with a large work cube and a small footprint optimizes the use of available floor space. The VM line consists of four models in three sizes with X-axis (horizontal) travels of 26, 40, and 50 inches. The base prices of the VM machines range from $40,000 to $80,000. VMX Product Line The VMX product line consists of higher performing vertical machining centers aimed at manufacturers that require greater part accuracy. It is our signature product line. The VMX line consists of 14 models in seven sizes with X-axis travels of 24, 30, 40, 50, 60, 64, and 84 inches. The base prices of VMX machines range from $50,000 to $200,000. Five-Axis and Horizontal Machining Centers The Five-Axis and Horizontal product line is targeted at manufacturers seeking to produce complex multi-sided parts in a single setup. Purchasing one of these machining centers can yield significant productivity gains for operations that previously processed each side of a part individually.The Five-Axis and Horizontal product line in 2007 consisted of four models, three vertical cutting machines and one horizontal cutting machine.The base prices of the five-axis and horizontal machines range from $160,000 to $180,000. TM/TMM Product Line Since its introduction in fiscal 2005, we have continued to expand the TM turning center (horizontal slant-bed lathe) product line. The TM series is designed for entry-level job shops and contract manufacturers seeking efficient processing of small to medium lot sizes. The TM is offered in three models with chucks of 6, 8, and 10 inches respectively. In September 2006, we further enhanced the capability of the TM turning centers with the addition of “live” or powered tooling on the lathe turret. Designated as the TMM product line, these machines allow our customers to complete a number of secondary milling, drilling and tapping operations, while the part is still held in the chuck after the turning operations are complete. This ability to “mill/turn” or “multi-task” on the same machine in a single setup can provide significant productivity gains. Two TMM models with this capability are being offered.The base prices of the TM/TMM machines range from $40,000 to $85,000. *Pentium® is a registered trademark of Intel Corporation. **Windows® is a registered trademark of Microsoft Corporation. 5 Computer Control Systems and Software The following machine tool computer control systems and software products are sold directly to end-users and/or to original equipment manufacturers. Autobend® Autobend® computer control systems are applied to metal bending press brake machines that form parts from sheet metal and steel plate.They consist of a microprocessor-based computer control and back gauge (an automated gauging system that determines where the bend will be made).We have manufactured and sold the Autobend® product line since 1968.We currently market two models of our Autobend® computer control systems for press brake machines, in combination with six different back gauges, through distributors to end-users as retrofit units for installation on existing or new press brake machines, as well as to original equipment manufacturers and importers. Software Products In addition to our standard computer control features, we offer software option products for two-dimensional and three-dimensional programming.These products are sold to users of our computerized machine tools equipped with our twin touch-screen or single touch-screenconsoles featuring WinMax® control software.The options include: Swept Surface, SelectSurface Finish Quality (SFQ), DXF Transfer, UltiNetTM, UltiPocketTM, Conversational Part and Tool Probing, and Advanced Verification Graphics. Our Swept Surface software option simplifies programming of 3D contours and significantly reduces programming time. SelectSurface Finish Quality (SFQ) lets the customer control surface finish quality and run time in one easy step. The DXF Transfer software option can substantially increase operator productivity because it eliminates manual data entry of part features by transferring AutoCADTM drawing files directly into the Hurco computer control or into our desktop programming software, WinMax Desktop. UltiNetÔ is a networking software option used by our customers to transfer part design and manufacturing information to computerized machine tools at high speeds and to network computerized machine tools within the customer's manufacturing facility. UltiPocketTM automatically calculates the tool path around islands, eliminating the arduous task of plotting these shapes.Islands can also be rotated, scaled and repeated. Conversational Part and Tool Probing options permit the computerized dimensional measurement of machined parts and the associated cutting tools.This “on-machine” technique improves the throughput of the measurement process when compared to traditional “off-machine” approaches. The Advanced Verification Graphics feature significantly reduces both scrap and programming time because it provides customers with three-dimensional, solid rendering of the part including dynamic rotation. This feature allows a customer to view the rendered part from any angle without needing to redraw it. Parts and Service Our service organization provides installation, warranty, operator training and customer support for our products on a worldwide basis.In the United States, our principal distributors have primary responsibility for machine installation and warranty service and support for product sales.Our service organization also sells software options, computer control upgrades, accessories and replacement parts for our products.Our after-sales parts and service business strengthens our customer relationships and provides continuous information concerning the evolving requirements of end-users. 6 Manufacturing Our manufacturing strategy is based on sourcing of our modular designed components from a network of contract suppliers and sub-contractors who manufacture our components in accordance with our proprietary design, quality standards and cost specifications. This has enabled us to lower our production costs, reduce our working capital per sales dollar, and increase our worldwide manufacturing capacity without significant incremental investment in capital equipment or personnel. Our computerized metal cutting machine tools are manufactured to our specifications primarily by our wholly owned subsidiary in Taiwan, Hurco Manufacturing Limited (HML).This subsidiary has increased our overall capacity and reduced our dependence on other manufacturers.In addition, we have a relationship with a contract machine manufacturer in Taiwan that produces certain models included in our product line. Both of these companies conduct final assembly operations and are supported by a network of sub-contract suppliers of components and sub-assemblies.In 2006, we opened a new manufacturing facility in Ningbo, China that focuses on the machining of castings and components to support production in Taiwan.In the future, we can expand the Ningbo facility to include sub-assembly operations.Eventually, we expect that machines designed specifically for the Chinese market will be produced at the Ningbo facility. We have a contract manufacturing agreement for computer control systems with Hurco Automation, Ltd., a Taiwanese company in which we have a 35% ownership interest.This company produces all of our computer control systems to our specifications, sources industry standard computer components and our proprietary parts, performs final assembly, and conducts test operations. We work closely with our wholly owned subsidiaries, contract manufacturer, key component suppliers, and our minority-owned affiliate to ensure that their production capacity will be sufficient to meet the projected demand for our machine tool products.We continue to consider additional contract manufacturing resources to increase our long term capacity. Many of the key components used in our machines can be sourced from multiple suppliers. However, any prolonged interruption of operations or significant reduction in the capacity or performance capability of our Taiwanese manufacturing facilities, or key component suppliers could have a material adverse effect on our operations. Marketing and Distribution We sell our products through more than 170 independent agents and distributors in countries throughout North America, Europe and Asia.Although some of our distributors may carry competitive products, the Hurco line is the primary line for the majority of our distributors globally.We also have direct sales personnel in Canada, England, France, Germany, Italy, Singapore and China, which are among the world's principal machine tool consuming countries. Approximately 89% of the worldwide demand for computerized machine tools and computer control systems is outside the United States.In fiscal 2007, more than two-thirds of our revenues were from overseas customers.No single end-user or distributor of our products accounted for more than 5% of our total sales and service fees. The end-users of our computerized machine tools are precision tool, die and mold manufacturers, independent metal parts manufacturers, and specialized production application or prototype departments within large manufacturing companies.Industries served include aerospace, defense, medical equipment, energy, automotive/transportation, electronics and computer equipment. Our computerized machine tool software options and accessories are sold primarily to end-users.We sell our AutobendÒ computer control systems to original equipment manufacturers of new machine tools who integrate them with their own products prior to the sale of those products to their own customers, to retrofitters of used machine tools who integrate them with those machines as part of the retrofitting operation, and to end-users who have an installed base of machine tools, either with or without related computer control systems. 7 Demand We believe that advances in industrial technology and the related demand for automated process improvements drive demand for our products. Other factors affecting demand include: · the need to continuously improve productivity and shorten cycle time · an aging machine tool installed base that will require replacement with more advanced and efficient technology created by shorter product life cycles · the industrial development of emerging markets in Asia and Eastern Europe · the declining supply of skilled machinists Demand for our products is also highly dependent upon economic conditions and the general level of business confidence, as well as such factors as production capacity utilization and changes in governmental policies regarding tariffs, corporate taxation, and other investment incentives.By marketing and distributing our products on a worldwide basis, we seek to reduce the impact of adverse changes in economic conditions that might occur in a particular geographic region. Competition We compete with many other machine tool producers in the United States and foreign markets.Most of our competitors are larger and have greater financial resources than our company.In the United States and European metal cutting markets, major competitors include Haas Automation, Inc., Daewoo, Miltronics, Deckel Maho Gildemeister Group (DMG), Hardinge Inc. and MAG Industrial Automation Systems.There are also a large number of other foreign manufacturers, including Okuma Machinery Works Ltd., Mori Seiki Co., Ltd., Masak and Matsuura Machinery Corporation. We strive to compete effectively by incorporating into our products unique, patented software, and other proprietary features that offer enhanced productivity, technological capabilities and ease of use.We offer our products in a range of prices and capabilities to target a broad potential market.We also believe that our competitiveness is aided by our reputation for reliability and quality, our strong international sales and distribution organization, and our extensive customer service organization. Intellectual Property We consider our products to be proprietary.Various features of our control systems and machine tools employ technologies covered by patents that are material to our business.We also own additional patents covering new technologies that we have acquired or developed, and that we are planning to incorporate into our control systems in the future. Research and Development Non-capitalized research and development expenditures for new products and significant product improvements were $3.1 million, $2.5 million and $2.4 million in fiscal 2007, 2006, and 2005, respectively.In addition, we recorded expenditures of $1.2 million in 2007, $2.1 million in 2006, and $1.2 million in 2005, related to software development projects that were capitalized. Employees We had approximately 380 full-time employees at the end 2007, none of whom are covered by a collective-bargaining agreement or represented by a union.We have experienced no employee-generated work stoppages or disruptions and we consider our employee relations to be satisfactory. 8 Geographic Areas Financial information about geographic areas is set forth in Note 14 of Notes to Consolidated Financial Statements. The risks of doing business on a global basis are set forth in Item 1A. Backlog For information on orders and backlog, see Management’s Discussion and Analysis of Financial Condition and Results of Operation. Availability of Reports and Other Information Our website is www.hurco.com.We make available on this website, free of charge, access to our annual, quarterly and current reports and other documents filed by us with the Securities and Exchange Commission (SEC) as soon as reasonably practical after the filing date.These reports can also be obtained at the SEC’s Public Reference Room at treet, NE Washington, DC 20549. Item 1A. RISK FACTORS In this section we describe a number of risks related to our business.The risks and uncertainties described below or elsewhere in this report are not the only ones to which we are exposed. Additional risks and uncertainties not presently known and/or risks we currently deem immaterial may also adversely affect our business and operations. If any of the developments included in the following risks were to occur, our business, financial condition, results of operations, cash flows or prospects could be materially adversely affected. The cyclical nature of our business causes fluctuations in our operating results. The machine tool industry is highly cyclical and changes in demand can occur abruptly in the geographic markets we serve. As a result of this cyclicality, we have experienced in the past, and expect to experience in the future, significant fluctuations in our sales, which will affect our results of operations and financial condition. Our international operations pose additional risks that may adversely impact sales and earnings. During the fiscal year ended October 31, 2007, more than two-thirds of our revenues were derived from sales to customers located outside the United States.We also have manufacturing facilities and assets located outside of the United States.These international operations are subject to a number of risks, including: · trade barriers · regional economic uncertainty · differing labor regulation · risk of governmental expropriation · domestic and foreign customs and tariffs · current and changing regulatory environments affecting the importation and exportation of products and raw materials · difficulty in obtaining distribution support · difficulty in staffing and managing widespread operations · differences in the availability and terms of financing · political instability and unrest · risks of changes in taxes · tax implications from repatriation of funds 9 Quotas, tariffs, taxes or other trade barriers could require us to change manufacturing sources, reduce prices, increase spending on marketing or product development, withdraw from or not enter certain markets or otherwise take actions that could be adverse to us.Also, in some foreign jurisdictions, we may be subject to laws limiting the right and ability of entities organized or operating therein to pay dividends or remit earnings to affiliated companies unless specified conditions are met.These factors may adversely affect our future operating results.All of our products are shipped from our manufacturing facility in Taiwan from the Port of Taichung to three ports of destination: Los Angeles, California, Venlo, Netherlands, and Singapore.Changes in customs requirements, as a result of national security or other constraints put upon these ports, may also have an adverse impact on our future operating results. We depend on limited sources for our products. Our wholly owned subsidiary in Taiwan, Hurco Manufacturing Ltd. (HML), produces over 98% of our machine tools.Any interruption in manufacturing at HML would have an adverse effect on our financial operating results.Interruption in manufacturing at HML could result from a change in the political environment or a natural disaster, such as an earthquake, typhoon, or tsunami. Any interruption with our contract manufacturer or one of our key component suppliers may also have an adverse effect on our operating results and our financial condition. Fluctuations in the exchange rates between the U.S. Dollar and any of several foreign currencies could increase our costs or decrease our revenue. Our international sales divisions generate more than two-thirds of our revenues, which are received in several foreign currencies, primarily the Euro and Pound Sterling. Therefore, our results of operations and financial condition are affected by fluctuations in exchange rates between these currencies and the U.S. Dollar, both for purposes of actual conversion and financial reporting purposes. In addition, payments for components incorporated into our products are made in the New Taiwan Dollar.We hedge our foreign currency exposure with the purchase of forward exchange contracts. Hedge contracts only mitigate the impact of changes in foreign currency rates that occur during the term of the related hedge contract period.Refer to Note 1 of Notes to Consolidated Financial Statements for the impact of translation of foreign currencies and hedging on the consolidated financial statements. Our competitive position and prospects for growth may be diminished if we are unable to develop and introduce new and enhanced products on a timely basis that are accepted in the market. The machine tool industry is subject to technological change, evolving industry standards, changing customer requirements, and improvements in and expansion of product offerings. Our ability to anticipate changes in technology, industry standards, customer requirements and product offerings by competitors, and to develop and introduce new and enhanced products on a timely basis that are accepted in the market, will be significant factors in maintaining or improving our competitive position and growth prospects.If the technologies or standards used in our products become obsolete or fail to gain widespread commercial acceptance, our business would be materially adversely affected. Although we believe that we have the technological capabilities to remain competitive, developments by others may render our products or technologies obsolete or noncompetitive. We compete with larger companies that have greater financial resources, and our business could be harmed by competitors’ actions. The markets in which our products are sold are extremely competitive and highly fragmented. In marketing our products, we compete with other manufacturers in terms of quality, reliability, price, value, delivery time, service and technological characteristics. We compete with a number of U.S., European and Asian competitors, most of which are larger, have substantially greater financial resources, and are supported by governmental or financial institution subsidies. While we believe our product lines compete effectively, our financial resources are limited compared to those of most of our competitors’, making it challenging to remain competitive. 10 Fluctuation of the price of raw materials, especially steel and iron, could adversely affect our sales, costs and profitability. We manufacture products with a high iron and steel content for which worldwide prices have increased significantly. The availability and price for these and other raw materials are subject to volatility due to worldwide supply and demand forces, speculative actions, inventory levels, exchange rates, production costs, and anticipated or perceived shortages. In some cases, those cost increases can be passed on to customers in the form of price increases; in other cases they cannot. If the prices of raw materials increase and we are not able to charge our customers higher prices to compensate, it would adversely affect our results of operations. Due to future changes in technology, changes in market demand, or changes in market expectations, portions of our inventory may become obsolete or excess. The technology within our products changes and generally new versions of machines are brought to market in three to five year cycles. The phasing out of an old product involves estimating the amount of inventory to hold to satisfy the final demand for those machines and to satisfy future repair part needs. Based on changing customer demand and expectations of delivery times for repair parts, we may find that we have either obsolete or excess inventory on hand. Because of unforeseen future changes in technology, market demand, or competition, we might have to write off unusable inventory, which may adversely affect our results of operations. We may make acquisitions that could disrupt our operations and harm our operating results. We may seek to expand our product offerings or the markets we serve by acquiring other companies, product lines, technologies, and personnel.Acquisitions involve numerous risks, including the following: · difficulties integrating the operations, technologies, products, and personnel of the acquired companies · diversion of management’s attention from normal daily operations of the business · potential difficulties completing projects associated with in-process research and development · difficulties entering markets in which we have no or limited prior experience, especially when competitors in such markets have stronger market positions · initial dependence on unfamiliar supply chains or relatively small supply partners · insufficient revenues to offset increased expenses associated with acquisitions · the potential loss of key employees of the acquired companies Acquisitions may also cause us to: · issue common stock that would dilute our current shareholders’ percentage ownership · assume liabilities · record goodwill and non-amortizable intangible assets that will be subject to impairment testing on a regular basis and potential periodic impairment charges · incur amortization expenses related to certain intangible assets · incur large and immediate write-offs, and restructuring and other related expenses · become subject to litigation Mergers and acquisitions are inherently risky. No assurance can be given that our acquisitions will be successful. Further, no assurance can be given that acquisitions will not adversely affect our business, operating results, or financial condition. Failure to manage and successfully integrate acquisitions could harm our business and operating results in a material way. Even when an acquired company has already developed and marketed products, there can be no assurance that product enhancements will be made in a timely manner or that pre-acquisition due diligence will identify all possible issues that might arise with respect to such products. 11 Risks related to new product development also apply to acquisitions. For additional information, please see the risk factor above entitled, “Due to future changes in technology, changes in market demand, or changes in market expectations, portions of our inventory may become obsolete or excess.” Intangible or other assets may become impaired requiring us to record a significant charge to earnings. Under U.S. Generally Accepted Accounting Principles, we review our assets for impairment when events or changes in circumstances indicate the carrying value may not be recoverable.Intangible assets and our investment accounted for under the equity method are required to be tested for impairment at least annually.We may be required to record a significant charge to earnings in our financial statements for the period in which any impairment of these assets is determined.This may adversely affect our results of operations.To date we have not taken a significant charge for an impairment of assets. Our continued success depends on our ability to protect our intellectual property. Our future success depends in part upon our ability to protect our intellectual property.We rely principally on nondisclosure agreements, other contractual arrangements, trade secret law, trademark and patent law, to protect our intellectual property.However these measures may be inadequate to protect our intellectual property from infringement by others or prevent misappropriation of our proprietary rights.In addition, the laws of some foreign countries do not protect proprietary rights to the same extent as do U.S. laws.Our inability to protect our proprietary information and enforce our intellectual property rights through infringement proceedings could have a material adverse effect on our business, financial condition and results of operations. The unplanned loss of current members of our senior management team and other key personnel may adversely affect our operating results. The unexpected loss of senior management or other key personnel could impair our ability to carry out our business plan. We believe that our future success will depend in part on our ability to attract and retain highly skilled and qualified personnel. The loss of senior management or other key personnel may adversely affect our operating results as we incur costs to replace the departed personnel and potentially lose opportunities in the transition of important job functions. Item 1B. UNRESOLVED STAFF COMMENTS None. 12 Item 2 PROPERTIES The following table sets forth the location, size and principal use of each of our facilities: Location Square Footage Principal Uses Indianapolis, Indiana 165,000 (1) Corporate headquarters, design and engineering, product testing, sales and marketing, application engineering and customer service Los Angeles, California 13,000 Warehouse, distribution, sales, application engineering and customer service Mississauga, Canada 3,600 Sales, application engineering and customer service High Wycombe, England 12,000 Sales, application engineering and customer service Paris, France 4,700 Sales, application engineering and customer service Munichand
